Exhibit 10.1
Information Concerning Executive Compensation


It has been the policy of Leucadia National Corporation (the “Company”) since
the current management took over in 1978 to emphasize performance based
compensation through the payment of discretionary bonuses.


On December 18, 2012, the Company’s Board of Directors, upon the recommendation
of the Compensation Committee, in consultation with Ian M. Cumming, Chairman of
the Board, and Joseph S. Steinberg, President of the Company, approved annual
salary increases (effective January 1, 2013) and discretionary 2012 cash bonuses
for each of the Company’s executive officers who were included as named
executive officers in the Company’s 2012 proxy statement (other than Mr. Cumming
and Mr. Steinberg1 ).




Name
 
Base Salary in 2013
   
Bonus Award for 20122
                           
Thomas E. Mara
  $ 391,500     $ 5,011,400                    
Joseph A. Orlando
  $ 356,500     $ 5,010,380                    
Justin R. Wheeler
  $ 323,500     $ 4,009,420  




__________________________________ 
1 Consistent with past practice, in addition to the bonuses previously awarded
to Messrs. Cumming and Steinberg, additional bonus payments for 2012 pursuant to
the Company’s Senior Executive Annual Incentive Bonus Plan will be considered by
the Compensation Committee of the Board of Directors at a Board of Directors
meeting to be held following completion of the audit of the Company’s financial
statements for the year ended December 31, 2012.
 
2 Includes an annual holiday bonus paid to all employees based on a percentage
of salary of $11,400 for Mr. Mara, $10,380 for Mr. Orlando and $9,420 for Mr.
Wheeler.